Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a helicopter comprising a fuselage, a tail boom, a main rotor system and a tail rotor assembly comprising a tail rotor housing; and at least one normal substantially vertical ducted fan disposed in the tail rotor housing and configured to generate anti-torque thrust to prevent rotation of the fuselage when the main rotor is operated; and at least one canted ducted fan disposed in the tail rotor housing and configured to generate both anti-torque thrust to prevent rotation of the fuselage when the main rotor is operated and lift to the tail boom in order to control pitch of the helicopter; wherein the at least one substantially vertical ducted fan and the at least one canted ducted fan comprise axes of rotations that are substantially fixed relative to each other. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEITH L DIXON/Examiner, Art Unit 3644 

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642